Citation Nr: 1144614	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for dorsal scars of the right foot.

2.  Entitlement to an increased evaluation for a low back strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a right foot fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004 and from October 2004 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The January 2008 rating decision increased the rating of the Veteran's low back strain from 0 percent to 20 percent, effective from VA's receipt of the claim on October 11, 2007, and denied increased ratings for dorsal right foot scars and residuals of a right foot fracture.  

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2011, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to increased ratings for a low back strain and residuals of a right foot fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right foot dorsal scars are superficial, stable, and not painful; they cover an area of less than 929 square centimeters and cause no functional impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for right foot dorsal scars have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 7800-7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an October 2007 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter, along with letters dated in December 2008 and April 2009, advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the December 2008 and April 2009 letters were not issued prior to the initial adjudication of the Veteran's claim in January 2008.  His claim, however, was subsequently readjudicated in the April 2009 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.  The Board has considered whether it is necessary to remand this issue to obtain updated medical records.  In the absence of any assertions of a worsening of the Veteran's right foot scars, and in the absence of any indication that the Veteran has sought treatment for these scars, the Board finds that a remand of this specific claim for the purpose of obtaining additional records is not necessary.

The RO arranged for the Veteran to undergo a VA examination in November 2007.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to an increased rating.  The examination report is thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the November 2007 examination report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2011).  (The Board notes in passing that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).)

The Veteran is currently in receipt of a noncompensable evaluation for scars on the dorsum of his right foot pursuant to Diagnostic Code 7805.  This diagnostic code directs that scars be rated based on limitation of function of the affected part.  However, the Veteran has already been assigned a 10 percent rating for functional impairment of the right foot due to arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  The assignment of a separate disability rating under Diagnostic Code 7805 (for functional impairment of the right foot caused by scarring) would constitute pyramiding, which is the compensation of a single symptom or set of symptoms under multiple diagnostic codes and is generally to be avoided.  38 C.F.R. § 4.14 (2011).  

The Board has also considered whether an increased rating under another diagnostic code may be more appropriate.  The remaining potentially pertinent rating criteria are listed under Diagnostic Codes 7800 through 7804.  Of these, Diagnostic Code 7800, which evaluates burns, scars, or other disfigurement of the head, face, or neck, is clearly inapplicable to the Veteran's right foot scarring.  

Diagnostic Code 7801 applies to scars other than on the head, face, and neck, that are deep or cause limited motion.  Diagnostic Code 7801 assigns a 10 percent rating for scars in an area or areas exceeding 39 square centimeters.  

Diagnostic Code 7802 applies to scars other than on the head, face, and neck, that are superficial and do not cause limited motion.  Diagnostic Code 7802 assigns a 10 percent rating for scars in an area or areas exceeding 929 square centimeters.  

The November 2007 VA examination report in the case at hand notes that one of the Veteran's scars measures 6.5 centimeters by 0.5 centimeters, while the other one is 3.2 centimeters by 0.2 centimeters.  Because these scars do not approach an area of 39 square centimeters or 929 square centimeters, a compensable rating is not warranted under either Diagnostic Code 7801 or 7802.  

Diagnostic Code 7803 provides a 10 percent rating for scars that are superficial and unstable.  Note (1) to this diagnostic code defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  The November 2007 VA examination report notes that the Veteran's scars are well-healed.  There is no indication, either from the medical evidence of record or from the Veteran himself, that either of these scars is unstable.  Therefore, a compensable rating is not warranted under Diagnostic Code 7803.

Diagnostic Code 7804 provides a 10 percent rating for scars that are superficial and painful on examination.  

The November 2007 VA examination report notes that the Veteran reported his scars get sore.  On examination, the larger of the Veteran's two scars was slightly tender to the touch.  Both scars were well-healed and not inflamed.  

At his August 2011 hearing, the Veteran endorsed that his scars are tender, but he then explained that they are numb and he feels nothing from them. The state of his scars was contrasted with that of scars that are painful to the touch even after they have healed.  

Based on the above, the Board finds that a 10 percent rating for painful scars is not warranted under Diagnostic Code 7804.  While the VA examination report suggests soreness or some slight tenderness of one of the scars on examination, this tenderness does not rise to the level of pain to warrant a compensable disability rating.  Furthermore, the Veteran's hearing testimony clearly describes symptoms of numbness rather than pain.  This testimony does not justify a compensable rating under Diagnostic Code 7804 for painful scarring.  

In short, the Board finds that, based on the above evidence, a compensable disability rating is not warranted for the dorsal scars on the Veteran's right foot.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable rating for dorsal scars on the Veteran's right foot must be denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected dorsal scars of the right foot is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for dorsal scars of the right foot is denied.



REMAND

The Veteran has also claimed entitlement to a rating in excess of 20 percent for low back strain and a rating in excess of 10 percent for residuals of a right foot fracture.  These issues must be remanded for additional medical records and new VA examinations.

The Veteran testified at his August 2011 Board hearing that he receives treatment at the VA medical facilities in San Jose and Palo Alto, California.  Recent treatment records that were submitted by the Veteran himself reflect he had an MRI of the right foot in January 2010 and of the lumbar spine in July 2011.  The most recent VA medical records that have been obtained by VA are from December 2008.  It is not clear that the Veteran submitted a comprehensive copy of his VA medical records.  On remand, the RO/AMC should ensure that a complete copy of the Veteran's VA medical records has been associated with his claims file.

The Veteran also testified that he has been evaluated at the Kaiser Permanente facility in Santa Clara, California.  On remand, the Veteran should be given the opportunity to submit or authorize VA to obtain these private treatment records.

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has also held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record in the case at hand reflects that the Veteran's last VA examination for the issues at hand was in November 2007. Subsequent medical evidence and the Veteran's own hearing testimony indicate that his low back and right foot disabilities have increased in severity since November 2007.  

In particular, the July 2011 lumbar spine MRI report indicates findings of bulging discs that were not detected on x-ray in November 2007.  The record also raises concerns about sciatica.  The July 2011 right foot MRI report notes stress-related changes and mild tendon inflammation that were not detected on the November 2007 x-ray.  As such, the Board finds it necessary to remand these claims for a new VA examination in order to assess the current severity of the Veteran's low back and right foot disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, including those from the VA facilities in San Jose and Palo Alto, California.  Ensure that those copies are associated with the claims file.

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out an authorization form for Kaiser Permanente in Santa Clara, California.  The Veteran should also be notified that he may submit these records himself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of his service-connected low back strain.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  The examiner should list the range of motion of the Veteran's thoracolumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Specifically identify all diagnoses found for the Veteran's low back.  For each identified diagnosis, indicate whether or not it is medically related to the Veteran's service-connected low back strain.  Discuss all symptoms attributed to disabilities medically related to the Veteran's service-connected pathology.

b.  Does the thoracolumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

c.  Does pain significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

d.  Please identify any neurological findings related to the service-connected low back disability and fully describe the extent and severity of those symptoms.  The examiner should specifically assess whether the Veteran has a nerve disability in either lower extremity and, if such disability is found, should identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

4.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected residuals of a right foot fracture.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to the following:

a.  Specifically identify all diagnoses found for the Veteran's right foot.  For each identified diagnosis, indicate whether or not it is medically related to the Veteran's service-connected right foot fracture.  Discuss all symptoms attributed to disabilities medically related to the Veteran's service-connected pathology.

b.  Regarding any right foot diagnoses found to be related to the Veteran's service-connected pathology, the examiner is asked to offer an assessment as to whether the disability is most fairly characterized as slight, moderate, moderately severe, or severe, and to explain the basis of that characterization.  The examiner is also asked to address whether there is actual loss of use of the right foot.

c.  Clinical findings related to any manifestation of the service-connected foot pathology, including any pertinent ranges of motion, should be reported.   If possible, the examiner should report the point (in degrees) at which pain functionally limits the useful range of motion during any range of motion testing.

d.  If possible, the examiner should also report whether there is any additional functional loss due to fatigue, weakness, or incoordination, including during flare-ups.

5.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


